Case: 17-51125      Document: 00514637275         Page: 1    Date Filed: 09/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-51125                        September 11, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

CAROL JOHNENE MORRIS,

                                                 Defendant–Appellant.


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:97-CR-10-1


Before CLEMENT, OWEN, and WILLETT, Circuit Judges.
PER CURIAM: *
       Carol Johnene Morris, former federal prisoner # 76547-080 and current
Texas prisoner # 1681899, moves to proceed in forma pauperis (IFP) in her
appeal from the district court’s order denying her a motion for free transcripts
to file a third motion for coram nobis relief. Morris’s brief focuses on appealing
the denial of coram nobis relief in the district court’s order of August 8, 2016,
which was the subject of a prior appeal. She has not addressed her eligibility


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51125    Document: 00514637275    Page: 2   Date Filed: 09/11/2018


                                No. 17-51125

for a transcript nor has she addressed this court’s sanction order, which
resulted from the prior appeal. Although pro se briefs are liberally construed,
even pro se litigants must brief arguments in order to preserve them. Yohey v.
Collins, 985 F.2d 222, 225 (5th Cir. 1993). Morris has abandoned all
nonfrivolous issues for appeal. See Brinkmann v. Dallas Cty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because Morris has not shown that her appeal involves legal points
arguable on their merits, leave to proceed IFP is DENIED. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous, it is
DISMISSED. See Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH
CIR. R. 42.2.




                                      2